DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
The phrase “aggregate details data” is vague and non-descriptive. It would appear that any data could be regarded as “aggregate details data”.
The phrase “statement details data” is vague and non-descriptive. What kind of statement? What data is this?

The examiner made this rejection previously, but the 7/5/2022 amendment does not seem to remedy the indefiniteness and lack of clarity.

The applicant has added language including:
“the statement details data has at least one of a type or a sequence of information determined based on the second institution operating the ATM, wherein the statement conversion module is further configured to generate the aggregated details data, to be transmitted to the first institution, by determining a type and a sequence of information to be included in the aggregated details data based on information included in the transaction request, a type and a sequence of information of the aggregated details data being irrelevant from the ATM and the second institution”

But this language, to the examiner’s view, suffers from the same issues of vagueness and generic-ness. “Sequence of information” seems to be generic language that covers any information. “Aggregated details data”, too, seems to be generic language that covers any information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over conventional ATM settlement operations when the accountholder’s bank is different from the bank that owns an ATM.
Consider the following very convention and common case of the ordinary scenario where a banking customer uses an ATM that is not with their ‘home’ bank. Consider that an accountholder who wants to perform an ATM withdrawal operation has an account with a first bank, such as Bank of America and consider that the available ATM machine is owned and operated by a second bank, such as Wells Fargo. Then the major elements of the claim would be true, namely:
The customer’s asset (for example their bank account) is managed by the first institution, Bank of America for instance
The transaction request comes from the ATM, used by the customer but owned and operated by the second institution, Wells Fargo for instance
The first institution and the second institution must exchange transaction and account details and transaction details, since the ATM run by the second institution must have the information about the user’s account at the first institution (account balance for instance) in order to properly execute the ATM transaction.
Likewise, the first institution needs to have the transaction details from the ATM run by the second institution in order to update and debit the user’s account, since the first institution manages the customer’s bank account
There will be a funds settlement, much as claimed, where funds from the customer’s bank account must be sent from the customer’s account the first institution (i.e. Bank of America) where the customer keeps their funds, to the account of the second institution (i.e. Wells Fargo) since the second institution, as owner of the ATM, dispenses cash to the customer and needs to be re-imbursed from the customer’s account at the first institution.
Regarding such language as ‘sequence of information’, ‘aggregate details data’ and ‘statement details data’, these are regarded by the examiner as generic and stand simply for ‘information.’ As discussed above, in the scenario where a banking customer uses an ATM that is not with their ‘home’ bank, a range of information goes back and forth, meeting the claim limitations.

Other aspects seen in various dependent claims merely describe conventional elements of banking such as presentation of balances as appropriate, debits of one account to credit another, ensuring that no more is withdrawn than is available, and communications with the user as appropriate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876